UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7688



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKY LEE VANCE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-94-22)


Submitted:   January 13, 2005             Decided:   January 20, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Lee Vance, Appellant Pro Se. Steven Randall Ramseyer, OFFICE
OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Ricky Lee Vance seeks to appeal the district court’s

order dismissing his motion to reduce sentence under Fed. R. Crim.

P. 35(a), which the district court construed as a successive motion

filed under 28 U.S.C. § 2255 (2000).*                An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.                 28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find both

that        his    constitutional   claims     are    debatable   and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).               We have independently reviewed

the record and conclude that Vance has not made the requisite

showing.          Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts       and    legal   contentions   are     adequately   presented   in   the



        *
      Because the district court correctly construed Vance’s motion
as a successive § 2255 motion, we consider Vance’s appeal as a
civil action. We note that, because a Fed. R. Crim. P. 35 motion
is part of the criminal case, Vance’s notice of appeal would be
untimely to appeal the denial of a Rule 35 motion under Fed. R.
App. P. 4(b).

                                         - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -